Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 1002.3050001[18-091300US]
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Walker, Robert M.     Group:	2135
Serial No.:			16/226,057 	  Examiner:	Tuan Thai
For:  MEMORY MODULE INCLUDING A CONTROLLER AND INTERFACES FOR COMMUNICATING WITH A HOST AND ANOTHER MEMORY MODULE.


1. 	This action is responsive to Examiner interview conducted on March 07 2022.  Claims 11 and 15 have been canceled.  Claims 1-10, 12-14 and 16-26 are presented for examination and now allowed.  

2. 	The Terminal Disclaimer filed March 07, 2022 has been approved.

REASONS FOR ALLOWANCE
3.	The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 7, 18 and 23).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including 
a first plurality of memory devices; a second plurality of memory devices configured as cache memory; a controller coupled to and configured to control access operations to the first plurality and the second plurality of memory devices; a non-volatile dual in-line memory module (NVDIMM) interface coupled to the controller and couplable to a host and located on a printed circuit board (PCB), the controller configured to communicate with the host via the NVDIMM interface; and; a second interface located off the PCB, of a different type than the NVDIMM interface, coupled to the controller and couplable to a remote memory module, the controller configured to communicate with the remote memory module via the second interface, wherein the controller is configured to: receive a command from the host requesting data from the first plurality of memory devices; determine whether data associated with the command is located in the second plurality of memory devices; transfer the data from the second plurality of memory devices to the host in response to determining that the data is located in the second plurality of memory devices; determine whether data associated with the 
In light of the foregoing; claims 1, 7, 18 and 23 of the present application are found to be patentable over the prior arts.  
	Claims 2-6; 8-10, 12-14, 16-17; 19-22 and 24-26 further limit the allowable independent claims 1, 7, 18 and 23.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

March 09, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135